Citation Nr: 1633064	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  12-28 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a blood disorder, claimed as a blood clotting disorder.

2. Entitlement to service connection for tuberculosis.

3. Entitlement to service connection for residuals of a cardioverter defibrillator implant.

4. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a heart disorder, to include ischemic heart disease and/or coronary artery disease. 


REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from December 1961 to October 1982.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from March 2011, August 2011, and May 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO). 

In March 2014 the Veteran testified regarding his claims of entitlement to service connection for a blood disorder and tuberculosis before a Veterans Law Judge who has since retired. A transcript of the hearing is of record.

The case was previously before the Board in August 2014 when it was remanded for additional development.

The Veteran has also perfected claims of entitlement to increased ratings for a residuals of an acute pulmonary embolism, a right hip strain, and a limitation of right hip flexion due to osteoarthritis; as well as the issue of entitlement to a temporary total disability rating due to a need for convalescence following treatment of a service connected disorder.  The Board acknowledges that the RO has certified these issues to the Board.  The Veteran has, however, requested a hearing on those issues.  Accordingly, recently announced the Board policy is that these issues will not be merged with other issues until the requested hearing has been held.  The Veteran need not take any additional action with respect to those issues.  He will be notified of the date and time of his requested hearing on those issues. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified before a Veterans Law Judge in March 2014 regarding his claims of entitlement to service connection for a blood disorder and tuberculosis. As that Veterans Law Judge has since retired, in May 2016 the Board advised the appellant of his right to testify at a new hearing.  In May 2016, a request was received from the Veteran that he be afforded a new video conference hearing.

The Veteran also seeks entitlement to service connection for residuals of a cardioverter defibrillator implant, and seeks to reopen a claim of entitlement to service connection for a heart disorder, to include ischemic heart disease and/or coronary artery disease.  These claims were denied in a May 2016 rating decision.  In June 2016, the Veteran filed a notice of disagreement with the aforementioned denial of service connection, however, he has yet to be furnished a statement of the case as required by law.  Hence, these issues are remanded.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue the Veteran a statement of the case addressing the issues of entitlement to service connection for residuals of a cardioverter defibrillator implant, and whether new and material evidence has been received to allow reopening of a claim of entitlement to service connection for a heart disorder, to include ischemic heart disease and/or coronary artery disease.  The Veteran is advised that the Board cannot and will not address these issues without a timely perfected appeal.  

2.  Thereafter, schedule the Veteran for a video conference hearing in accordance with applicable procedures.  The Veteran and his representative must be notified of the time and place to report for the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

